—In a proceeding to discharge a mechanic’s lien, the appeal is from an order of the Supreme Court, Westchester County (Fred-man, J.), entered April 13, 1993, which granted the petition.
Ordered that the order is affirmed, with costs.
Pursuant to Lien Law § 11, a party is required to serve a notice of lien on a corporation by one of three specified methods. Strict compliance with the statutory requirements is mandated and the court does not have discretion to excuse noncompliance (see, Matter of PKS Dev. Co. v Kahn Lbr. & Millwork Co., 187 AD2d 656; Matter of Hui’s Realty v Transcontinental Constr. Servs., 168 AD2d 302; Murphy Constr. Corp. v Morrissey, 168 AD2d 877). The appellant served the notice of lien on the petitioner by service on the Secretary of State, a method of service which is not authorized by Lien Law § 11. Since the appellant failed to comply with the requirements of the statute, the Supreme Court properly granted the petitioner’s application to discharge the lien. There is no merit to the appellant’s contention that the petitioner should be estopped from challenging the validity of the lien (see, Matter of Northport Marina Assocs. v Cashman, Inc., 146 Bankr 60). Lawrence, J. P., O’Brien, Joy and Altman, JJ., concur.